NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MARILYN BARTHOLOMEW,                             No.   19-15578

                Plaintiff-Appellant,             D.C. No. 3:18-cv-04590-CRB

 v.
                                                 MEMORANDUM*
CHAD FINKE, Court Executive Officer,
Alameda County Superior Court; ANGELA
BALL, Supervising Legal Research
Attorney, Alameda County Superior Court,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Marilyn Bartholomew appeals pro se from the district court’s judgment in

her action alleging federal and state law claims arising from prior state court

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003). We affirm.

      The district court properly dismissed Bartholomew’s action for lack of

subject matter jurisdiction under the Rooker-Feldman doctrine because it amounted

to a forbidden “de facto appeal” of state court decisions and raised claims that were

“inextricably intertwined” with those state court decisions. See id. at 1163-65; see

also Cooper v. Ramos, 704 F.3d 772, 782 (9th Cir. 2012) (explaining that the

Rooker-Feldman doctrine bars “inextricably intertwined” claims where federal

adjudication “would impermissibly undercut the state ruling on the same issues”

(citation and internal quotation marks omitted)). Contrary to Bartholomew’s

contention, she could not have proceeded solely on her requests for damages

because they were also barred under the Rooker-Feldman doctrine. See Cooper,

704 F.3d at 782.

      The district court did not abuse its discretion in denying Bartholomew’s

Fed. R. Civ. P. 60 motions because Bartholomew failed to establish any basis for

relief. See Garamendi v. Henin, 683 F.3d 1069, 1077, 1079 (9th Cir. 2012)

(setting forth standard of review and discussing Rule 60(a)); Sch. Dist. No. 1J

Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)

(discussing grounds for relief under Rule 60(b)).

      We reject as meritless Bartholomew’s contention that the state court



                                         2                                    19-15578
decisions were not judicially approved and therefore void.

      AFFIRMED.




                                         3                   19-15578